799 N.E.2d 538 (2003)
Ronnie HOLDEN, Appellant (Defendant below),
v.
STATE of Indiana, Appellee (Plaintiff below).
No. 49S02-0202-CR-153.
Supreme Court of Indiana.
December 3, 2003.
Gregory Bowes, Indianapolis, IN, Attorney for Appellant.
Steve Carter, Attorney General of Indiana, Richard C. Webster, Deputy Attorney General, Indianapolis, IN, Attorneys for Appellee.

ON PETITION FOR REHEARING
RUCKER, Justice.
Ronnie Holden seeks rehearing of our opinion in which we declared that Article I, Section 19 of the Indiana Constitution does not amount to a constitutionally permissible form of jury nullification. Holden v. State, 788 N.E.2d 1253 (Ind.2003). Among other things Holden complains that we failed to address several issues raised before and decided by the Court of Appeals, whose Memorandum Decision was vacated once transfer was granted. Holden is correct. We therefore grant rehearing to summarily affirm the decision of the Court of Appeals on all issues except those addressed in our initial opinion. See Ind. Appellate Rule 58(A)(2). In all other respects the petition for rehearing is denied.
SHEPARD, C.J., and DICKSON, SULLIVAN and BOEHM, JJ., concur.